MEMORANDUM **
Former Hawaii state prisoner Anthony Regan appeals pro se from the district court’s orders denying his motions for relief under Federal Rule of Civil Procedure 60(b). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Flores v. Arizona, 516 F.3d 1140, 1163 (9th Cir.2008). We affirm.
The district court did not abuse its discretion in denying the motion for relief from judgment based on Regan’s failure to show that extraordinary circumstances prevented him from filing a timely appeal. See Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293 (9th Cir.1982) (requiring dilatory movant to show that “extraordinary circumstances” prevented prosecution of an appeal).
The district court also did not abuse its discretion in denying Regan’s motion for reconsideration because Regan did not identify any mistake, newly discovered evidence, fraud, or “extraordinary circumstances” which would justify relief. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993) (setting forth grounds for reconsideration).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.